United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 17-1985
                      ___________________________

                                  John Asirifi

                          lllllllllllllllllllllPetitioner

                                        v.

       Jefferson B. Sessions, III, Attorney General of the United States

                          lllllllllllllllllllllRespondent
                                  ____________

                    Petition for Review of an Order of the
                        Board of Immigration Appeals
                                ____________

                        Submitted: February 28, 2018
                           Filed: March 7, 2018
                               [Unpublished]
                              ____________

Before LOKEN, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.
      John Asirifi, a citizen of Ghana, petitions for review of an order of the Board
of Immigration Appeals dismissing his appeal from the decision of an immigration
judge (IJ) denying him asylum and withholding of removal.1

        Upon de novo review, this court concludes that Asirifi has not shown that the
IJ committed a fundamental procedural error, and thus his due process claim fails.
See Alva-Arellano v. Lynch, 811 F.3d 1064, 1066 (8th Cir. 2016) (standard of
review; to establish due process violation, alien must demonstrate both fundamental
procedural error and prejudice). The record reveals that the IJ complied with the
federal law and regulations governing the conduct of removal proceedings, and that
Asirifi received a full and fair opportunity to present evidence, offer arguments, and
develop the record. See 8 U.S.C. § 1229a(b)(4); 8 C.F.R. §§ 1240.10(a), .11(c)(1);
Tun v. Gonzales, 485 F.3d 1014, 1025 (8th Cir. 2007) (alien seeking immigration
relief is entitled to fundamentally fair removal hearing under Fifth Amendment’s Due
Process Clause); Al Khouri v. Ashcroft, 362 F.3d 461, 464–65 (8th Cir. 2004) (IJ
must fully develop the record but is not required to act as alien’s advocate or lawyer).

      The petition for review is denied. See 8th Cir. R. 47B.
                       ______________________________




      1
        We lack jurisdiction to consider Asirifi’s claim that this court should grant him
relief under the Convention Against Torture, as he failed to raise it during his agency
proceedings. See Agha v. Holder, 743 F.3d 609, 616–17 (8th Cir. 2014).

                                          -2-